 
EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made as of December 1, 2010, by and
between Tootie Pie Company, Inc., a Nevada corporation (the “Company”), and Don
L. Merrill, Jr., an individual residing in Texas (“Employee”).


W I T N E S S E T H:


WHEREAS, Employee is currently employed as Chief Executive Officer of the
Company;


WHEREAS, the Company wishes to ensure that it will continue to have the benefits
of Employee’s services on the terms and conditions hereinafter set forth; and


WHEREAS, Employee desires to work for the Company on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:


1.             Employment; Term.  The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein.  The term of employment
shall commence upon the Effective Date and shall continue for a period of five
(5) years through November 30, 2015 (the “Term”), unless earlier terminated in
accordance with Section 5 hereof.


2.             Employment.


(a)           The Company hereby agrees to employ Employee as Chief Executive
Officer for the Term.  Employee agrees to serve in such capacity and shall have
primary responsibility for the operation of the business of the Company and such
other duties, responsibilities and authority, commensurate with such position as
shall be assigned to him by the Board of Directors (the “Board”).


(b)           Employee shall devote Employee’s full business time and attention
to Employee’s duties on the Company’s behalf.


3.             Compensation.


(a)           The Company shall pay Employee a base salary of One Hundred Five
Thousand Dollars ($105,000) per annum (the “Base Salary”), payable in accordance
with the Company’s then existing payroll practices and subject to all legally
required or customary withholdings and other applicable taxes.  Executive shall
be considered for an annual increase in Base Salary upon meeting performance
standards reasonably established by the Board or otherwise based on performance
as reasonably determined by the Board.

 
 
 

--------------------------------------------------------------------------------

 

(b)           Employee will receive a cash bonus of $25,000 or 95,500 shares of
stock at Employee’s option to recognize Employee’s performance during the fiscal
year ended March 31, 2010.  Such bonus will be paid no later than December 31,
2010.


(c)           In consideration of Employee’s agreements hereunder, and as
further performance incentive, the Company will issue to Employee two hundred
eighty-six thousand (286,000) shares of common stock (the “Restricted Shares”)
together with two hundred eighty-six thousand (286,000) warrants (the
“Restricted Warrants”) providing Employee the right and priviledge to purchase a
similar number of shares of common stock at a purchase price of $0.55 per share
(the closing price as of November 11, 2010).  Said restricted common shares and
restricted warrants shall be issued to Employee on January 15, 2011, subject to
Employee’s execution hereof and pursuant to the Company’s Employee Stock Plan
approved by the Board at a special meeting of Board of Directors on November 11,
2010.  Said restricted shares and warrants will have a five-year vesting
schedule such that Employee can sell no more than one fifth of the restricted
shares nor purchase more than one fifth of the restricted warrants per year,
assuming compliance with all State and Federal laws regarding sales of
restricted securities.  As further illustration, Employee shall vest in one
fifth (57,200) of said restricted shares and warrants as of April 1, 2011
followed by a similar amount each subsequent April 1st until April 1, 2015 so
long as Employee remains employed by the Company in accordance with and subject
to the terms and conditions set forth herein.


(d)           Employee may also be eligible to receive in addition to the
compensation outlined above an annual bonus award (“Annual Bonus”) based on the
achievement of certain goals as established from time to time by the Board or
Committee of the Board


4.             Benefits.
 
               (a)          The Company agrees to reimburse Employee for all
reasonable out-of-pocket business expenses incurred by Employee in the normal
course of business in connection with the performance of Employee’s duties under
this Agreement in accordance with the Company’s policy as it may be amended from
time to time.  The Company shall make such reimbursements within a reasonable
amount of time after submission by Employee of vouchers, receipts, credit card
bills or other documentation in accordance with the Company’s then applicable
policies and procedures.  In addition, the Company shall pay Employee’s monthly
business-related cellular telephone bill.


(b)           Employee shall be entitled to participate in any and all medical
insurance, group health care programs, disability insurance, pension and other
benefit plans which are made generally available by the Company to other
similarly situated senior level employees of the Company performing similar
functions as Employee.  The Company, in its sole discretion, may at any time
amend or terminate its benefit plans or programs.


(c)           Employee shall receive an automobile allowance of up to five
hundred fifty dollars ($550) per month.

 
 
 
 

--------------------------------------------------------------------------------

 
(d)           Employee shall be entitled to three weeks paid vacation per annum.
        
(e)           Employee shall be entitled to such other benefits as are generally
available to other similarly situated senior level employees of the Company
performing similar functions as Employee.


5.             Termination.  Employee’s employment hereunder may be terminated
under the following circumstances:


(a)           Death.  Employee’s employment hereunder shall terminate
immediately upon Employee’s death.


(b)           Disability.  The Company may terminate Employee’s employment
hereunder at any time after Employee becomes “Disabled.”  For purposes of this
Agreement, Employee shall be “Disabled” upon Employee’s inability to perform the
essential functions of the duties and responsibilities contemplated under this
Agreement as determined in the reasonable judgment of a physician licensed in
the State of Texas, selected by the Company.  Such termination shall become
effective five business days after the Company gives written notice of such
termination to Employee or to his legal representative, in accordance with
Section 9 hereof.


(c)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment hereunder without Cause (as hereinafter defined)
at any time after providing written notice to Employee.


(d)           Termination by the Company for Cause.  The Company may terminate
Employee’s employment hereunder for Cause at any time after providing written
notice to Employee, which notice shall provide in reasonable detail the
reason(s) for such termination.  For purposes of this Agreement, “Cause” shall
mean any of the following: (i) Employee’s willful or intentional failure or
refusal to perform or observe any of Employee’s significant duties,
responsibilities or obligations set forth in, or as contemplated under, this
Agreement where such failure or refusal shall not have ceased or been remedied
within thirty days following written warning from the Company, provided that
such obligation to provide written warning and the related right to cure shall
not apply to (x) such matters as are not curable, or (y) repeated violations of
this clause (i); (ii) acts or omissions by Employee involving Employee’s gross
negligence related to the discharge of Employee’s duties; (iii) any act or
failure to act by Employee constituting fraud or involving a knowing, willful or
intentional misrepresentation, theft, embezzlement, dishonesty or moral
turpitude (collectively, “Fraud”); (iv) conviction of (or a plea of nolo
contendere to) an offense which is a felony in the jurisdiction involved or
which is a misdemeanor in the jurisdiction involved but which involves Fraud;
(v) any willful or intentional act or omission by Employee which is intended to
or which materially injures the reputation, business or business relationships
of the Company, or Employee’s reputation or business relationships; (vi)
alcoholism, drug abuse or other substance abuse having a material adverse effect
on the performance of Employee’s duties hereunder; or (vii) Employee’s willful
or intentional failure or refusal to comply with any reasonable and lawful
request or direction of the Company not contrary to the provisions of this
Agreement, where such failure or refusal shall not have ceased or been remedied
within thirty days following written warning from the Company, provided that
such obligation to provide written warning and the related right to cure shall
not apply to (x) such matters as are not curable, or (y) repeated violations of
this clause (vii).

 
 

--------------------------------------------------------------------------------

 

 
(e)           Termination by Employee.  Employee may terminate Employee’s
employment hereunder at any time, after providing thirty days-prior written
notice to the Company.


6.             Compensation Following Termination Prior to the End of the
Term.  In the event that Employee’s employment hereunder is terminated prior to
the end of the Term, Employee shall be entitled only to the following
compensation and benefits upon such termination:


(a)           Termination by Reason of Death or Disability.  In the event that
Employee’s employment is terminated by reason of Employee’s death or Disability,
respectively, the Company shall pay the following amounts to Employee (or
Employee’s spouse or estate, as applicable):


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)           In the event of Disability, an additional six months of Base
Salary.  Additionally, in the event of Disability, Employee will remain covered
on the Company’s health and dental insurance for up to eighteen months insurance
on the same terms as when Employee was employed by the Company.


(iii)           Any accrued but unpaid expenses required to be reimbursed
pursuant to Section 4(a) hereof.


(iv)           A pro rata share, based on the portion of the fiscal year in
which Employee was employed at the time of his death or Disability, of the
Annual Bonus to which Employee would have been entitled had Employee remained
employed by the Company through the end of the then current fiscal year (as
determined pursuant to Section 3(b) hereof).  Such amount shall be paid as soon
as reasonably practicable following the calculation thereof at the end of such
fiscal year.


Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(a), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.


(b)           Termination by the Company for Cause or by Employee  In the event
that Employee’s employment hereunder is terminated by the Company for Cause or
by Employee, the Company shall pay the following amounts to Employee:

 
 

--------------------------------------------------------------------------------

 



(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)           Any accrued but unpaid expenses required to be reimbursed
pursuant to Section 4(a) hereof.


And the Employee shall return to the Company within 10 days of said termination,
stocks shares and warrants previously awarded to Employee pursuant to Paragraph
3(c) above for which Employee has not yet been vested pursuant to the schedule
outlined in Paragraph 3(c).


(c)           Termination by the Company Without Cause


(A)           In the event that Employee’s employment hereunder is terminated by
the Company without cause, the Company shall pay the following amounts to
Employee:


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(iii)         Base Salary for a period of six months from the date of
termination payable in a lump sum at the time of termination.


(iv)        Access to benefits and insurance for a period of twelve months from
the date of termination on the same terms as when Employee was employed
including Company contributions. (Assuming the Company offers a plan at the
time).
 
(v)        Within ten business days following termination, the Employee will
provide a statement to the Company indicating how many shares of common stock he
holds.  Within two weeks following the receipt of such statement, the Company
may repurchase any shares of common stock of the Company held by Employee at
purchase price equal to 125% of the closing price on the date of
termination.   However, the Company shall not repurchase any common stock such
that, along with any benefits listed in this Section 6(c), will require the
Company to exceed the 2.99 limit in IRS Tax Sections 280G and 4999.


(B)           Except as otherwise specifically provided herein, in the event
Employee’s employment is terminated pursuant to this Section 6(c), the benefits
to which Employee may be entitled upon such termination pursuant to the plans,
programs and arrangements referred to in Section 4(b) hereof shall be determined
and paid in accordance with the terms of such plans, programs and arrangements.







 
 

--------------------------------------------------------------------------------

 

(d)           General.  In the event that Employee’s employment is terminated
for any reason, Employee shall cease to be an employee of the Company for all
purposes, and, except as may be provided under this Agreement or under the terms
of any incentive compensation, employee benefit or fringe benefit plan
applicable to Employee at the time of Employee’s termination prior to the end of
the Term, shall have no right to receive any other compensation, employee
benefits or perquisites, or to participate in any other plan, arrangement or
benefit, with respect to any future period after such termination.  In the event
that Employee’s employment is terminated for any reason, the Company’s payment
of salary and other amounts specifically provided for in the applicable previous
paragraph of this Section 6 shall constitute complete satisfaction of all
payment obligations of the Company to Employee pursuant to this Agreement, and
Employee’s rights set out in this Section 6 shall constitute Employee’s sole and
exclusive rights and remedies as a result of any actual or constructive
termination of his employment hereunder.


7.             Non-Competition and Non-Solicitation; Non-Disclosure of
Proprietary Information; Surrender of Records; Company Property.


(a)           General. Employee agrees to restrict Employee’s actions as
provided for in this Section 7.  Employee understands that the provisions of
this Section 7 may limit Employee’s ability to earn a livelihood in a business
similar to the business of the Company but nevertheless agrees and hereby
acknowledges that the consideration provided under this Agreement, including any
amounts provided under Section 3 hereof, are sufficient to justify the
restrictions contained in such provisions.  In consideration thereof, and in
light of Employee’s education, skills and abilities, Employee agrees that
Employee will not assert in any forum that the provisions of this Section 7
prevent Employee from earning a living or otherwise are void or unenforceable or
should be held void or unenforceable.


(b)           Non-Competition.  Employee acknowledges and recognizes the highly
competitive nature of the Company’s business and that Employee’s position with
the Company and access to the Company’s confidential records and proprietary
information renders Employee special and unique.  In consideration of payments
made and to be made by the Company to Employee pursuant to this Agreement
(including, without limitation, pursuant to Section 3 hereof), Employee agrees
that (A) during the Term  or (B) in the event Employee’s employment is
terminated prior to the end of the Term, until three years from the termination
of this Agreement, Employee will not, directly or indirectly, in the United
States or any other place in which the Company then does business, engage in, or
be affiliated in any manner with any individual, partnership, venture,
unincorporated association, organization, syndicate, corporation, limited
liability company, or other entity, trust and trustee, executor, administrator
or other legal or personal representative, or any government or agency or
political subdivision thereof (any of the foregoing, a “Person”) engaged in, the
business of manufacturing, marketing, distributing and/or selling (A) pies or
other pre-made high-end desserts; (B) any other product categories the Company
is actively manufacturing, marketing, distributing and/or selling as of the date
of termination or expiration of this Agreement; or (C) any other product
categories manufactured, marketed, distributed and/or sold by the Company during
the Term.

 
 

--------------------------------------------------------------------------------

 

(c)           Non-Solicitation.  In further consideration of the payments made
and to be made by the Company to Employee pursuant to this Agreement (including,
without limitation, pursuant to Section 3 hereof), Employee agrees that (A)
during the Term  or (B) in the event Employee’s employment is terminated prior
to the end of the Term, until three years from the termination of this
Agreement, Employee shall not, directly or indirectly, on his own behalf or on
behalf of any Person, (A) advise or encourage any employee, agent, consultant,
representative, customer, licensor, vendor or supplier of the Company to
terminate his, her or its relationship with the Company, or (B) solicit or
attempt to solicit or participate in the solicitation of or employ or otherwise
engage any employee, agent, consultant or representative of the Company, or
otherwise encourage any such person to become an employee, agent, representative
or consultant of or to any other Person.


(d)           Proprietary Information.  Employee acknowledges that during the
course of Employee’s employment with the Company Employee will necessarily have
access to and make use of proprietary information and confidential records of
the Company.  Employee covenants that Employee shall not, during the Term or any
time thereafter (irrespective of the circumstances under which Employee’s
employment with the Company terminates), directly or indirectly, use for
Employee’s own purpose or for the benefit of any person or entity other than the
Company, nor otherwise disclose, any proprietary information of which Employee
has knowledge to any person or entity, unless such disclosure has been
authorized in writing by the Company or is otherwise required by law.  Employee
acknowledges and understands that the term “proprietary information” includes,
but is not limited to, patents, copyrights and trade secrets, including, without
limitation: (i) the proprietary software products, programs, applications and
processes utilized by or on behalf of the Company to the extent such information
is unique to the Company or is not known to others outside the Company; (ii) the
name and/or address of any customer, licensor or vendor of the Company, to the
extent confidential, or any proprietary information concerning the transactions
or relations of any customer of the Company with the Company or any of its
principals, directors, employees or agents; (iii) any proprietary information
concerning any product, technology or procedure employed by or on behalf of the
Company but not generally known to its customers or competitors, or under
development by or being tested by or on behalf of the Company but not at the
time offered generally to customers; (iv) any information which is generally
regarded and treated as confidential or proprietary in any line of business
engaged in by or on behalf of the Company; (v) information belonging to
customers or affiliates of the Company or any other individual or entity which
the Company has agreed to hold in confidence (provided that Employee has
knowledge of the Company’s duty to hold such third-party information in
confidence); and (vi) all written, graphic or other material relating to or
containing any of the foregoing.  The term “proprietary information” shall not
include information generally available to or known by the public or in the
industry, or information that is or becomes available to Employee on a
non-confidential basis from a source other than the Company or the Company’s
stockholders, principals, directors, officers, employees or agents (other than
as a breach of any obligation of confidentiality).





 
 

--------------------------------------------------------------------------------

 

(e)           Confidentiality and Surrender of Records.  Employee shall not,
during the Term or any time thereafter (irrespective of the circumstances under
which Employee’s employment with the Company terminates), except as required by
law or as is necessary for the performance of Employee’s duties hereunder,
directly or indirectly, publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any Person, and Employee shall not retain, and shall deliver
promptly to the Company, any of the same following termination of Employee’s
employment for any reason or upon request by the Company.  The term
“confidential records” means all correspondence, memoranda, files, manuals,
books, designs, sketches, lists, financial, operating or marketing records,
magnetic tape, or electronic or other media or equipment for records of any kind
which may be in Employee’s possession or under Employee’s control or accessible
to Employee which may contain any proprietary information.  All confidential
records shall be and remain the sole property of the Company during the Term and
thereafter.


(f)           Disclosure Required by Law.  In the event Employee is required by
law or court order to disclose any proprietary information or confidential
records of the Company, Employee shall provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, Employee
shall furnish only that portion of the proprietary information that is legally
required as determined by counsel to the Company.


(g)           No Other Obligations.  Employee represents and warrants to the
Company that Employee is not precluded or limited in Employee’s ability to
undertake or perform the duties described herein by any contract, agreement, or
restrictive covenant.  Employee covenants that Employee shall not employ the
trade secrets or proprietary information of any other Person in connection with
Employee’s employment by the Company.


(h)            Company Property.  All rights (if any) in reports, materials,
inventions, processes, discoveries, improvements, modifications, know-how or
trade secrets conceived, developed or otherwise made by Employee during the
Term, alone or with others, and in any way relating to the present or future
products or business of the Company (collectively, the “Developments”), shall be
the sole property of the Company.  Employee agrees to, and hereby does, assign
to the Company for no consideration all of Employee’s right, title and interest
in and to all Developments.  Employee agrees that all such Developments that are
copyrightable shall constitute works made for hire under the copyright laws of
the United States and Employee hereby assigns to the Company all copyrights and
other proprietary rights Employee may have in any such Developments to the
extent that they might not be considered works made for hire.  Employee shall
make and maintain adequate and current written records of all Developments, and
shall disclose all Developments fully and in writing to the Company promptly
after development of the same, and at any time upon request.


8.             No Third Party Rights.  The parties do not intend the benefits of
this Agreement to inure to any person or entity not a party to this Agreement
(other than to the spouse or estate of Employee in the case of death or
Disability of Employee, in which case such spouse or estate shall be entitled to
only those rights set forth in Section 6(a) hereof).  Notwithstanding anything
contained in this Agreement, this Agreement shall not be construed as creating
any right, claim or cause of action against any party by any person or entity
not a party to this Agreement (other than the spouse or estate of Employee in
the case of the death or Disability of Employee, in which case such spouse or
estate shall be entitled to only those rights set forth in Section 6(a) hereof).

 
 

--------------------------------------------------------------------------------

 



9.             Notices.  Unless otherwise provided herein, any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
to have been duly given upon personal delivery to the party to be notified or
three (3) days after being mailed by United States certified or registered mail,
postage prepaid, return receipt requested or one (1) day after being sent by
Federal Express or other recognized overnight delivery to such address as each
may specify by notice to the other.


10.           Assignability; Binding Effect.  This Agreement is a personal
contract calling for the provision of unique services by Employee, and
Employee’s obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated.  In the event of any attempted assignment or transfer of
obligations hereunder by Employee contrary to the provisions hereof, the Company
will have no further liability for payments hereunder.  The rights and
obligations of the Company hereunder will be binding upon and inure to the
benefit of the successors and assigns of the Company.


11.           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter
hereof.  This Agreement shall not be modified or amended except by a written
instrument duly executed by each of the parties hereto.  Any waiver of any term
or provision of this Agreement shall be in writing signed by the party charged
with giving such waiver.  Waiver by either party hereto of any breach hereunder
by the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived.  No delay on the part of the
Company or Employee in the exercise of any of their respective rights or
remedies shall operate as a waiver thereof, and no single or partial exercise by
the Company or Employee of any such right or remedy shall preclude other or
further exercise thereof.


12.           Severability.  If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.


13.           Survivability.  The provisions of this Agreement, which by their
terms call for performance subsequent to termination of Employee’s employment
hereunder, or of this Agreement, shall survive such termination.
 
14.           Counterparts and Headings.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  Facsimile signatures
shall be given the same legal effect as original signatures.  All headings are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


15.           Governing Law. This Agreement shall be construed in accordance
with the internal laws of the State of Texas, without regard to principles of
conflicts of laws.
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


 

 
TOOTIE PIE COMPANY, INC.
         
 
By:
/s/ Dan Gostylo       Name: Dan Gostylo       Title: Director          


 
EMPLOYEE
         
 
  /s/ Don L. Merrill, Jr.      
DON L. MERRILL, JR
                 



